Mikoll, J.,
concurs in part and dissents in part in a memo-
randum. Mikoll, J. (concurring in part and dissenting in part). Supreme Court correctly found that the issue whether defendants breached a duty to provide a safe place to work under Labor Law § 200 involves an assessment of credibility and therefore is a jury question. There is no dispute that Labor Law § 200 would be applicable if defendants exercised supervision and control over the work performed at the quarry site (see, Allen v Cloutier Constr. Corp., 44 NY2d 290; DaBolt v Bethlehem Steel Corp., 92 AD2d 70, lv dismissed 60 NY2d 554). Based on the record, it cannot be stated, as defendants argue, that defendants exercised no control over the premises so as to exclude them from liability under Labor Law § 200. The orders of Supreme Court should be affirmed.